Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Universal Display Corporation: We consent to the use of our reports with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus. Our audit report dated March13, 2008 with respect to the consolidated financial statements refers to the adoption of Statement of Financial Accounting Standards No.123R, Share-Based Payment, effective January1, 2006. /s/ KPMG
